DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 8/4/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US pub 20170084589).
	With respect to claim 1, Kuo et al. teach a microelectronic device assembly, comprising: 
a substrate 800 having conductors 820 exposed on a surface thereof; 
a stack of two or more microelectronic devices 200,400 on the substrate, each microelectronic device comprising an active surface (top) having bond pads 410 operably coupled to conductive traces 620 extending over a dielectric material 500 to via locations beyond at least one side of the stack; and 
vias extending through the dielectric materials at the via locations and comprising conductive material 110 in contact with at least some of the conductive traces of each of the two or more microelectronic devices and extending to exposed conductors 820 of the substrate.  
With respect to claim 2, Kuo et al. teach at least some of the vias comprising conductive material are configured, in combination with conductive traces of selected microelectronic devices of the two or more microelectronic devices of the 
With respect to claim 3, Kuo et al. teach the conductive traces extend over the dielectric material to the via locations beyond multiple sides of the stack.  
With respect to claim 4, Kuo et al. teach the via locations are arranged in one or more rows parallel to the at least one side of the stack.  
With respect to claim 5, Kuo et al. teach at least some of the vias comprising conductive material are configured, in combination with conductive traces of selected microelectronic devices of the two or more microelectronic devices of the stack, to route signals between at least two of the two or more microelectronic devices of the stack through a signal path extending through conductive material of at least two vias.  
	With respect to claim 6, Kuo et al. teach the via locations are arranged in at least two rows (first row at both ends of 200 and second row at both ends of 400), and the signal path between the at least two of the two or more microelectronic devices of the stack extends through conductive material of vias of different rows. 
 	With respect to claim 7, Kuo et al. teach wherein the via locat3ions are arranged in at least two rows, and the via locations of the at least two rows are aligned, or staggered with via locations of a row located between via locations of at least one adjacent row.  
With respect to claim 11, Kuo et al. teach the conductive traces extending over the dielectric material to via locations beyond at least one side of the stack comprise a fan-out package configured redistribution layer (FOP-configured RDL) structure (conductive traces branch out to both sides).  
With respect to claim 14, Kuo et al. teach the microelectronic devices comprise semiconductor dice.  
With respect to claim 18, Kuo et al. teach the microelectronic devices comprise semiconductor dice exhibiting at least two different functionalities. See paras 0025 and 0034.


Allowable Subject Matter
s 8-10, 12-13, 15-17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814